By the Court:
The only specification found in the statement on motion for new trial’ is “ that the evidence is insufficient to justify the verdict, there being no evidence even upon the part of the plaintiff showing that the land in controversy was actually inclosed by a good or substantial fence, or that the plaintiff resided upon it at the time of the entry of the defendant.”
Neither a good and substantial fence nor a residence upon the premises was necessary to a peaceable and actual possession of the land. Fences are a means by which the possession of land may be taken and held, but are not the only means. It is well settled that there may be an actual possession without fences or inclosure of any kind.
The specification does not therefore present the question whether the plaintiff had shown such possession in himself as would justify a verdict in his favor.
But aside from this, upon the question of the plaintiff’s possession the testimony was conflicting, and in such case we do not interfere with the judgment of the Court below.
Judgment and order affirmed; remittitur forthwith.